Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have overcome the 112, 101 and 103 rejections.  Specifically, Applicant has deleted the limitations that were rejected under 112.  Applicant has also implemented the Examiner’s advice with respect to 101.
With respect to 103, the following prior art is of note:
Flores (US Pub. No. 2016/0011729) discloses a presenter computing device configured to generate a presentation for a meeting environment; ([0004]; a participant computing device configured to display the presentation and generate participant data comprising one or more participant reactions to the displayed presentation; ([0061]; [0029]); and a server system comprising one or more processors and a memory that includes instructions, that when executed by the one or more processors, ([0017]; [0057]); causes the one or more processors to: receive a presentation for a live meeting and presentation data from the presenter computing device;  ([0031]); receive participant data from the participant computing device; ([0031]);  determine a key metric for the meeting environment based on at least one of the received participant data and received presentation data; ([0031]) and reformatting the electronically delivered content based on the determined key metric. ([0029]: supplemental content is automatically conveyed based on questions from the audience; [0030]: the recommendation can advise the presenter to clarify confusing content by spending additional time explaining the content or switching to supplemental content;  [0038]: timing recommendations can assist the presenter with timely content presentation; Fig. 2: Step 255: “More content to be presented?” thus disclosing a second presentation)
Flores further discloses [0047] Poll section 186 can be a user input section which can be utilized to dynamically assess audience engagement. Poll section 186 can include polls, surveys, questionnaires, and the like. It should be appreciated that section 186 can be arbitrarily complex. In one instance, poll section 186 can include automatically generated polls based on audience engagement data 139.
Advani (US Pub. No. 2020/0021453) discloses making recommendations to modify a second presentation based on key determined metrics by using a presenter’s historic statistics ([0093]) to provide pre-presentation suggestions based on the previous time the presenter did the presentation ([0095]) and provide post presentation feedback and tips to the presenter to allow the presenter to learn and self improve after each presentation ([0104]).
Gupta (US Pub. No. 2016/0049094) is in the field of real-time feedback for presentations (Title and Abstract) and teaches wherein determining one or more key metrics for a meeting environment ([0013], ‘FIG. 1 illustrates a person presenting at a board meeting') comprises determining one or more key metrics for a particular slide, determining one or more key metrics across a collection of slides, and comparing at least one of the determined key metrics for a particular slide, and key metrics for across a collection of slides, with a benchmark ([0082], 'User 10 inputs her presentation materials 146, such as overhead slides or handouts, to application 100 for analysis. Materials analysis engine 158 looks at the materials 146 to provide metrics related to how well user 10 is using slides. Metrics include a rating for the number of points on each slide, the amount of time spent on each point, slide design, usage of text versus images, and the type and organization of content. Presentation features extracted from presentation materials 146 include when user 10 advances to the next slide, or when a new bullet point on the same slide is reached.'; [0129], 'User 10 is awarded badges, points, and ranks based on the parameters such as practice time, score, improvement of metrics over time, etc. Users can log into an online dashboard to view their badges and ranks, compare earned badges to other students or employees, and see what benchmarks need to be reached to earn new badges or advance to the next rank. The gamification features improve engagement between user 10 and application 100. User 10 uses application 100 on a continuing basis to improve and maintain public speaking skills.'; metrics are determined for each slide of a plurality of slides, i.e. a collection of slides, which are compared to a benchmark in order to show improvement of the presentation skills).
Gottlieb (US Pub. No. 2014/0176665) discloses [0141] In at least one embodiment, the system can also categorize the audience based on background information on the users in the audience. For example, the system can be configured to only include users in the "hand raised" category, if they have raised their hands less than a predetermined number of times during the event (e.g., less than 3 times in the past hour). This can prevent one or two people in the audience from repeatedly raising their hands and drawing the attention of the presenter. As another example, the system can be configured to only include users in a particular category if they have attended or are currently attending a particular university (e.g., those who have attended Harvard between the years of 1995-2000). This can help the presenter identify any former classmates in the audience. Other background information can also be taken into account in the categorization, including, but not limited to users who have entered a response to a question (e.g., posed by the presenter) correctly or incorrectly, users who have test scores lower than a predefined score, and users who speak a particular language. It should be appreciated that the system can retrieve any of the background information via analysis of the communications streams from the users, any profile information previously provided by the users, and the like.
None of the prior art discloses  categorize participants based on the participant data, wherein each participant is assigned to a knowledge category of unaffected, reinforced, or improved; determine a knowledge score by adding a percentage of participants categorized as improved and reinforced, and subtracting the percentage of participants categorized as unaffected;  and modifying, by the server system…a second presentation on the electronic platform based on the key metric.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629